NUMBER 13-19-00085-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                     IN RE JOSEPH BELL


                           On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION
              Before Justices Benavides, Longoria, and Hinojosa
                 Memorandum Opinion by Justice Benavides1

        Relator Joseph Bell, proceeding pro se, filed an application for writ of mandamus

in the above cause on February 22, 2019.

        To be entitled to mandamus relief, the relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a ministerial act not involving a discretionary or judicial decision. State ex rel. Young

v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007). If the relator fails to meet both requirements, then the petition for writ of


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
mandamus should be denied. See id. It is the relator’s burden to properly request and

show entitlement to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992) (orig. proceeding); In re Davidson, 153 S.W.3d 490, 491 (Tex. App.—Amarillo

2004, orig. proceeding); see Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston

[1st Dist.] 1992, orig. proceeding) (“Even a pro se applicant for a writ of mandamus must

show himself entitled to the extraordinary relief he seeks.”).       In addition to other

requirements, the relator must include a statement of facts supported by citations to

“competent evidence included in the appendix or record,” and must also provide “a clear

and concise argument for the contentions made, with appropriate citations to authorities

and to the appendix or record.” See generally TEX. R. APP. P. 52.3; see also Walker, 827

S.W.2d at 837; In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana 2008, orig.

proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relator has not met his burden to obtain

mandamus relief. State ex rel. Young, 236 S.W.3d at 210. The petition fails to comply

with the foregoing rules and we are unable to ascertain either the identity of the

respondent in this original proceeding or the nature of the relief sought. Accordingly, the

petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).



                                                               GINA M. BENAVIDES,
                                                               Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
26th day of February, 2019.

                                            2